In re St. Charles Parish Public Schools; St. Charles Parish School Board et al.; Lorio, R. J. Director of Tax Collections; St. Charles Parish Council; — Plaintiff(s); Applying for Writ of Certiorari and/or Review, Parish of St. Charles, 29th Judicial District Court Div. C, No. 56,712; to the Court of Appeal, Fifth Circuit, No. 03-CA-116.
Writ granted. The decision of the Court of Appeal is reversed and the amended judgment of the trial court is reinstated in its entirety. See, Anthony Crane Rental, L.P. v. Rufus Fruge, Jr., Director of Calcasieu Parish Sales & Use Tax Dept., 03-0115 (La.10/21/03), 859 So.2d 631.